LIVINGSTON, Chief Justice.
The record before us discloses an appeal from, an order overruling appellant’s motion to set aside a judgment nil dicit.
Under the uniform decisions of this court, an order overruling or granting a motion to set aside a judgment nil dicit, of by default, will not support an appeal from the judgment. Ex parte Gay (Sovereign Camp, W.O.W., v. Gay), 231 Ala. 5, 104 So. 898; Mosaic Templars of America v. Hall, 220 Ala. 305, 124 So. 879; City of Birmingham v. Goolsby, 227 Ala. 421, 150 So. 322; Lokey v. Ward, 228 Ala. 559, 154 So. 802; Kolb v. Swann Chemical Corp., 245 Ala. 438, 17 So.2d 402.
Where, however, there is a writ of inquiry to assess the damages, and the defendant appears and is heard in the execution of the writ of inquiry, questions arising in relation thereto may be made the basis for a new trial in respect to the .measure and quantum of damages. Truss v. Birmingham, L. G. & M. R. Co., 96 Ala. 316, 11 So. 454; City of Birmingham v. Goolsby, supra.
But the motion in this case is not within the foregoing exception. The assignments of error are based on the ruling on the motion to set aside the judgment nil dicit and cannot be considered.
Appeal dismissed.
FOSTER, LAWSON and SIMPSON, JJ., concur.